Ilsley, J.
This is an action to recover the sum of four thousand seven hundred and five dollars and seven cents and interest in current notes, the amount of a promissory note, drawn by the defendant to the order of the plaintiff.
The defendant, for answer, says that the note was given to the plaintiff for and in consideration, and to cover an equal amount of Confederate *474bills belonging to the said plaintiff, and which she turned over to him, and that there was no other consideration fpr the said note.
This defence is not sustained, for,' in her-answers to interrogatories on facts and articles the plaintiff, in substance, says, that the defendant held for her two notes, each for five thousand dollars, which he caused to be discounted, but that she.never authorized the defendant'to'receive as the proceeds thereof Confederate money, nor did she know that he had received such money. That the.amount of the note sued on, resulting from the proceeds of said discounted notes, were in his hands unaccounted for, and that she permitted him to use it, taking for it the defendant’s note.
Prom this statement of th,e transaction; it is perfectly immaterial■■what the defendant received as the proceeds of the two notes, each for'$5,000. If he took Confederate money for them, and returned a part of it as the consideration of the note now in suit, he has no cause for complaint, as he was bound to account for the amount of the discounted notes in current funds, and he cannot maintain against the plaintiff the defence he now seeks to set up.
There is a credit on the note of two thousand dollars, endorsed on the note on the 23d November, 1863, in Confederate notes; and the plaintiff, in her answer, says that - she did- not take these notes as an equivalent for that amount in currency of the city of New Orleans, which was worth at the time ten times more than Confederate notes. Be this as it may, the plaintiff permitted a payment of two thousand dollars to be endorsed on the note, and this Court will not inquire into a transaction in regard to Confederate notes—an unlawful issue, in which, she admits, she freely entered and voluntarily participated. In such cases, Courts leave parties where their own conduct has placed them.
It is therefore ordered that the judgment of. the District Court be reversed, cancelled and annulled; and it is ordered, adjudged and decreed that judgment be and it is hereby rendered in favor, of the plaintiff and against the defendant, for the sum of four thousand- seven hundred and five dollars and seven cents, with interest, at the rate'of five per cent, per annum, from the eleventh of May, 1863, the said amount to be credited with two thousand dollars, endorsed on the note as paid on the 23d November, 1863; the costs of the lower Court to be paid by the appellant, and those of the appeal by the appellee.